Title: From Thomas Jefferson to George Alexander Otis, 15 February 1821
From: Jefferson, Thomas
To: Otis, George Alexander


Dear Sir
Monticello
Feb. 15. 21.
I have just now recieved your favor of Jan. 30. and confirm, by my belief, mr Jay’s criticism on the passages quoted from Botta. I can answer for it’s truth from this state Southwardly, and Northwardly, I believe, to New York,  for which state mr Jay is himself a competent witness. what, Eastward of that, might be the dispositions towards England before the commencement of hostilities I know not. before that I never had heard a whisper of disposition to separate from Great Britain. and, after that, it’s possibility was contemplated with affliction by all. writing is so slow and painful to me that I cannot go into details, but must refer you to Girardin’s, history of Virginia pa. 134. and Appendix No 12. where you will find some evidence of what the sentiment was at the moment, and given at the moment I salute you with great esteem & respect.Th: Jefferson